IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39723

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 751
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 30, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MELONY FAY STITES,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Order denying Idaho         Criminal    Rule    35   motion    for   reduction    of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Melony Fay Stites pled guilty to aggravated assault, Idaho Code §§ 18-901(b), 18-905(a),
and use of a deadly weapon in the commission of a crime, I.C. § 19-2520. The district court
sentenced Stites to a unified term of ten years, with two years determinate; however, the district
court suspended Stites’ sentence and placed her on probation under specified conditions,
including that she serve 365 days in county jail, less credit for time served, and complete
programing. Stites filed an Idaho Criminal Rule 35 motion and a motion for early release and/or
to modify the terms of probation, which were both denied by the district court. Stites now
appeals, contending the district court abused its discretion in denying her Rule 35 motion.




                                                1
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Stites’ Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Stites’ Rule 35
motion is affirmed.




                                               2